 


110 HCON 96 IH: Expressing the sense of the Congress that there should be enacted a mandatory national program to slow, stop and reverse emissions of greenhouse gases.
U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 96 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2007 
Mr. Dicks (for himself, Mr. Inslee, Mr. McDermott, Mr. Higgins, Mrs. Maloney of New York, Mr. Cleaver, Mr. Farr, Ms. Jackson-Lee of Texas, Mr. Moran of Virginia, Mr. Chandler, Mr. Engel, Mr. Patrick J. Murphy of Pennsylvania, Mr. Udall of Colorado, Mr. McGovern, Mr. Thompson of California, Mr. Honda, Mr. Olver, Mr. Holt, Mr. Stark, Mr. Gilchrest, Mr. Wexler, and Mr. Filner) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that there should be enacted a mandatory national program to slow, stop and reverse emissions of greenhouse gases. 
 
 
Whereas greenhouse gases accumulating in the atmosphere are causing average temperatures to rise at a rate outside the range of natural variability and are posing a substantial risk of rising sea-levels, altered patterns of atmospheric and oceanic circulation, and increased frequency and severity of floods and droughts; 
Whereas there is a growing scientific consensus that human activity is a substantial cause of greenhouse gas accumulation in the atmosphere, and in February 2007, the United Nations Intergovernmental Panel on Climate Change (IPCC) issued its fourth assessment report, which concluded that warming of the climate system is unequivocal and that it is more than 90 percent probable that human activity, led by burning fossil fuels, caused most of the warming in the past 50 years; and 
Whereas mandatory steps will be required to slow or stop the growth of greenhouse gas emissions into the atmosphere: Now, therefore, be it 
 
That it is the sense of the Congress that there should be enacted a comprehensive and effective national program of mandatory, market-based limits and incentives on emissions of greenhouse gases that slow, stop, and reverse the growth of such emissions at a rate and in a manner that— 
(1)will not significantly harm the United States economy; and 
(2)will encourage comparable action by other nations that are major trading partners and key contributors to global emissions. 
 
